Citation Nr: 0307014	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  94-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
groin injury, claimed as a groin pull.

2.  Entitlement to service connection for a bilateral foot 
disorder, pes planus.

3.  Entitlement to service connection for an ankle disorder.

4.  Entitlement to service connection for a knee disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant was a member of the National Guard.  He had a 
period of active duty for training from January to May 1988.  
He was activated in support of the Persian Gulf War and had a 
period of active military service from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the appellant was informed 
that service connection was denied for the disorders he had 
claimed.  

The case was previously before the Board on several 
occasions.  Most recently, the case was before the Board in 
September 2000, when it was remanded to afford the appellant 
a hearing before a Member of the Board at the local VA office 
(Travel Board Hearing).  However, the veteran has failed to 
report to all hearings that were scheduled for him.  In 
August 2002, the Board attempted to contact the appellant at 
all known addresses.  The appellant has failed to respond to 
all of VA's recent attempts to contact him.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal a single treatment record 
for a groin pull in January 1991 and for pes planus in April 
1991.

3.  The veteran's April 1991 separation examination indicates 
that the appellant was in good health with no abnormalities 
noted by the examining physician.  

4.  VA medical evidence reveals current diagnoses of 
congenital pes planus, arthritis of the left hip, arthritis 
of the right knee, and arthritis of the left knee.

5.  The first diagnoses of arthritis were made in 1995.  

6.  There is no competent medical evidence of an ankle 
disorder, a back disorder, a left leg disorder, or any 
residual disability from a groin injury.  

7.  The appellant's groin injury during service was 
transitory in nature and resolved without residual 
disability.  

8.  Arthritis of the hips and knees was not present in 
service or manifested in the first post service year.  

9.  The appellant's pes planus is congenital and did not 
increase in overall severity during his short periods of 
active military service.  


CONCLUSIONS OF LAW

1.  A disability as a residual of a groin injury was not 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  A bilateral foot disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  An ankle disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

4.  A knee disorder, to include arthritis of the knees, was 
not incurred in, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

5.  A back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

6. A left leg disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, the RO has informed the appellant of the 
evidence needed to substantiate his claims in a Statement of 
the case dated February 1994.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  A 
letter from the RO to the veteran, dated June 18, 2001, 
informed him of the provisions of the VCAA, what evidence was 
required in order for him to prevail on his claim, the 
evidence that VA had obtained and the evidence that VA would 
obtain on behalf of the veteran once certain information was 
provided by him.  The Board concludes that this document 
informed the appellant of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  Moreover, VA undertook to 
retrieve the veteran's service medical records, VA treatment 
records and ordered VA examinations of the appellant. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant with respect to reopening 
his claim and is undertaking additional development with 
respect to the claim for service connection.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is called on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established on a "presumptive" 
basis.  Most commonly, this is established under 38 C.F.R. 
§ 3.309(a) which states that specific enumerated disabilities 
may be presumed to have been incurred during active military 
service if they manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Arthritis is a disability which warrants service connection 
on a presumptive basis it manifests to a degree of 10 percent 
within the first year following active service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  

Finally, service connection may be established on the basis 
of aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2002).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2001).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2002).  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2002).  

The appellant was a member of the National Guard.  He had a 
period of active duty for training from January to May 1988.  
He was activated in support of the Persian Gulf War and had a 
period of active military service from December 1990 to May 
1991.  The veteran claims that he incurred his disabilities 
as a result of this second period of active military service. 

A.  Groin Injury

A service department consultation request dated in January 
1991 states that the appellant was "status post groin pull x 
2  months.  Slow to resolve with conservative treatment."  
The provisional diagnosis was "groin pull."  The Board 
notes two things about this record.  First a history of 2 
months indicates that the appellant's groin injury may have 
pre-existed his entry into active service in December 1990.  
Second, the requested consultation was not conducted.  

In April 1991, a separation examination of the veteran was 
conducted.  There is no indication of any abnormality noted 
by the examining physician, and no indication of any residual 
disability resulting from a groin injury.  

In September 1992, a VA examination of the veteran was 
conducted.  The veteran reported injuring his groin in a fall 
on active duty.  Physical examination revealed no residual 
symptoms resulting from any inservice groin injury.  The 
diagnosis was "history of left groin pull."  

The preponderance of the evidence is against service 
connection for the residuals of a groin injury.  The evidence 
does show that the veteran did suffer a groin injury during 
his period of active service.  However, the injury resolved 
without any residual disability.  The veteran's April 1991 
separation examination does not show any evidence of any 
disability resulting from the groin injury.  Moreover, the 
September 1992 VA examination does not show any current 
disability resulting from the veteran's inservice groin 
injury.  As such, service connection for the residuals of a 
groin injury is denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")

B.  Bilateral Foot Disorder

The veteran claims service connection for a bilateral foot 
disorder.  In December 1990 the veteran was interviewed by a 
service department physician and his heath record was 
reviewed in conjunction with his activation into active 
military service.  This record specifically notes that the 
veteran had "pes planus, asx [asymptomatic], mild."  An 
April 1991 service department treatment record indicates that 
the veteran had "pes planus, bilateral, severe EPTS [existed 
prior to service]  service - aggravated."  This treatment 
record indicates that the veteran's flat feet were treated 
with orthotic inserts.  However, on the veteran's April 1991 
separation examination report indicates that the veteran's 
feet were normal with no abnormalities noted by the examining 
physician.  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2002).  The December 
1990 service department health record review and interview is 
clear and unmistakable evidence that the veteran entered 
active service in December 1990 with pes planus.  

In September 1992, a VA orthopedic examination of the veteran 
was conducted.  Physical examination revealed that the 
veteran had bilateral pes planus which was slightly worse on 
the left than the right.  The diagnosis was bilateral pes 
planus.  

In December 1999 another VA examination of the veteran was 
conducted.  The veteran reported having flat feet all his 
life.  Physical examination revealed that the veteran had 
normal gait, but he did suffer from flat feet.  The diagnosis 
was "congenital pes planus."  The examining physician 
specifically commented that "by his own admission, [the 
veteran] has had flat feet all his life.  I do not believe 
that his short period of military service aggravated or 
caused any change in this condition."  

The preponderance of the evidence is against the veteran's 
claim for a bilateral foot disorder.  The evidence of record 
does reveal that the veteran has congenital pes planus.  The 
evidence of record clearly shows that the veteran entered 
active service in December 1990 with pre-existing pes planus.  
A single service department treatment record dated April 1991 
indicates that the veteran's pes planus was severe  and 
"service - aggravated" and that treatment with orthotics 
was required.  However, on separation examination the 
veteran's feet were normal.  That is, the temporary increase 
in severity of his pes planus had apparently resolved by the 
time of separation.  There is no indication that the 
veteran's flat foot disorder actually increased in severity 
during his short period of military service.  The pes planus 
disorder was noted on entry.  While there was a flare-up 
during the veteran's short period of service which required 
treatment with orthotics, this essentially resolved by 
separation.  The medical opinion from a recent VA examination 
is that the veteran's flat feet were not aggravated by his 
short period of service.  Service connection is denied 
because there was no increase in severity of the veteran's 
pes planus during military service.  Moreover, the opinion of 
two physicians is that the veteran's pes planus was not 
aggravated during service, while only one physician indicates 
that it was aggravated.  As such, the preponderance of the 
evidence is against the veteran's claim for a bilateral foot 
disorder.

The Board also notes that the recent VA examination clearly 
indicates that the veteran suffers from "congenital pes 
planus."  The examining physician specifically commented 
that "by his own admission, [the veteran] has had flat feet 
all his life.  I do not believe that his short period of 
military service aggravated or caused any change in this 
condition."

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2002).  

VA regulations further state that "It is essential to make 
an initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable."  38 C.F.R. § 4.57 (2002).

C.  Ankle Disorder

The veteran alleges he incurred an ankle disorder during 
military service.  Review of the service medical records does 
not reveal any instance of complaints of, or treatment for, 
any ankle disability during service.  At the September 1992 
VA examination, the veteran made vague allegations of 
generalized pain to include his ankles.  However, there was 
no diagnosis of any ankle disorder made by the examining 
physician.  Review of the evidence of record reveals that 
except for the veteran's unsupported allegations, there is no 
evidence of any ankle injury or disorder during service and 
no evidence of any current ankle disability.  As such, the 
preponderance of the evidence is against this claim and 
service connection for an ankle disability is denied.  

D.  Knee Disorder

The veteran alleges that he incurred a knee disorder during 
military service.  Review of the service medical records does 
not reveal any instance of complaints of, or treatment for, 
any knee disability during service.  At the September 1992 VA 
examination, the veteran made vague allegations of 
generalized pain to include his knees.  Physical examination 
of the veteran's knees revealed that he had full range of 
motion of the knees with no redness, heat, swelling, or 
tenderness.  The examining physician did not make a diagnosis 
of any knee disorder.  

VA treatment records dated in June and August 1995 reveal 
that x-ray examination was conducted and the veteran was 
diagnosed with arthritis of the left knee and left hip.  

The preponderance of the evidence is against the veteran's 
claim for a knee disorder.  There is no indication of any 
knee disorder during military service.  The earliest evidence 
of any knee disorder is in June 1995 when the veteran was 
diagnosed with arthritis of the left knee.  However, the 
Board notes that this is more than one year after the veteran 
separated from active military service in June 1991.  
Moreover, there is no medical evidence which relates the 
veteran's current arthritis to his military service.  As 
such, service connection for a knee disorder is denied.  

E.  Back Disorder

The veteran alleges he incurred a back disorder during 
military service.  Review of the service medical records does 
not reveal any instance of complaints of, or treatment for, 
any back disability during service.  At the September 1992 VA 
examination, the veteran made vague allegations of 
generalized pain to include his back.  Physical examination 
of the veteran's back was essentially unremarkable.  The 
diagnosis was "subjective complaints of low back pain -  
minimal physical findings present at this time."  

A June 1995 VA treatment record indicates that the veteran 
had complaints of back.  However, no diagnosis of any back 
disability was made.  Subsequent VA treatment records reveal 
that the veteran was diagnosed with arthritis of the left 
hip.  

The preponderance of the evidence is against the veteran's 
claim.  There is no evidence of any back injury or disability 
during service.  While there is some medical evidence that 
the veteran has complaints of back pain, there is no medical 
diagnosis of any disability and there is no medical evidence 
providing a nexus between the current complaints of pain and 
the veteran's military service.  As such, service connection 
for a back disorder is denied.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  

F.  Left Leg Disorder

The veteran alleges he incurred a left leg disorder during 
military service.  Review of the service medical records does 
not reveal any instance of complaints of, or treatment for, a 
left leg disorder during service.  At the September 1992 VA 
examination, the veteran made vague allegations of 
generalized pain.  The examining physician did not make a 
diagnosis of any left leg disorder.  

VA treatment records dated in June and August 1995 reveal 
that x-ray examination was conducted and the veteran was 
diagnosed with arthritis of the left knee and left hip.  

The preponderance of the evidence is against the veteran's 
claim for a left leg disorder.  There is no indication of any 
knee disorder during military service.  The earliest evidence 
of any knee disorder is in June 1995 when the veteran was 
diagnosed with arthritis of the left knee and left hip.  
However, the Board notes that this is more than one year 
after the veteran separated from active military service in 
June 1991.  Moreover, there is no medical evidence which 
relates the veteran's current arthritis to his military 
service.  As such, service connection for a left leg disorder 
is denied.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection is denied for the residuals 
of a groin injury, claimed as a groin pull; a bilateral foot 
disorder, pes planus; an ankle disorder; a knee disorder, to 
include arthritis of the knees; a back disorder; and for a 
left leg disorder.


		
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

